Citation Nr: 1228917	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to an initial increased evaluation for residuals of left knee injury, evaluated as non-compensable prior to February 17, 2010, and 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2003 to July 2007. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and granted service connection for residuals of a left knee injury and assigned a noncompensable evaluation effective July 14, 2007, the date of claim for service connection.  

During the pendency of the appeal in a March 2010 rating decision, the RO increased the disability evaluation for service-connected residuals of a left knee injury to 10 percent disabling effective February 17, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In addition to the two issues currently on appeal, the Veteran perfected an appeal for the issue of service connection for posttraumatic stress disorder (PTSD).  In an August 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability evaluation effective July 6, 2009.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 
  



In a May 2012 statement, the Veteran's representative raised the issue of whether there was clear and unmistakable evidence in the RO's February 2008 rating decision denying service connection for an acquired psychiatric disorder, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.  

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 17, 2010, the Veteran's service-connected residuals of left knee injury were manifested by pain and nearly full range of motion, but not by slight knee impairment. 

2.  Beginning February 17, 2010, the Veteran's service-connected residuals of left knee injury have been manifested by pain and nearly full range of motion, but not by moderate knee impairment.  


CONCLUSIONS OF LAW

1.  Prior to February 17, 2010, the criteria for an initial compensable evaluation for service-connected residuals of left knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).

2.  Beginning February 17, 2010, the criteria for an initial evaluation in excess of 10 percent for service-connected residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2007, prior to the February 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case, most recently in March 2010.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  
Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his left knee disability since he was last examined in February 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined the opportunity to present testimony before a Veterans Law Judge.   Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his service-connected left knee disability is   more disabling than contemplated by the noncompensable evaluation in effect prior to February 17, 2010, and the 10 percent evaluation thereafter.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that in this case the RO has already staged the evaluations by assigning a noncompensable evaluation prior to February 17, 2010, and a 10 percent evaluation thereafter.  The Board will consider whether further staged ratings are appropriate. 

The Veteran's left knee disability has been evaluated under Diagnostic Code 5260. 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Related to Diagnostic Code 5260 is Diagnostic Code 5261, which provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004. 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability:  30 percent for severe, 20 percent for moderate, and 10 percent for slight.  

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

With respect to potential application of other criteria, the evidence does not support an award for an increased rating for the left knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated at any time during the course of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263. 

Prior to February 17, 2010

For the period prior to February 17, 2010, the Board finds that higher evaluations based on limitation of motion under Diagnostic Codes 5260 and 5261 are not warranted.  On VA examination in August 2008, the Veteran's left knee range of motion was from 0 to 140 degrees.  An August 2008 VA treatment record reflected that there was good range of motion in the knee.  A July 2009 VA treatment record showed that range of motion was normal.  Thus, flexion has not been limited to anywhere near 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260.  In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted. 

The Board notes that under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of the left knee. 

The Board has also considered whether higher disability evaluations would be warranted under other applicable diagnostic codes, namely 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee, to include recurrent subluxation or lateral instability, outlined above. 

A July 2007 VA treatment record noted while there was occasion left knee pain, there was no joint swelling, redness, dislocation/fractures, or history of arthritis.  
An April 2008 VA treatment record showed that the Veteran complained of left knee pain and stiffness.  During the August 2008 VA examination, the Veteran reported daily mechanical pain in the left posterior lateral femoral condyle area and rated it as 3/10 in intensity.  He also had flare-ups of pain rated as 5-6/10 in intensity upon awakening and lasting for an hour or so.  Additionally, the Veteran reported some left knee stiffness in the morning.  He indicated that he experienced rare episodes (two to three times a week lasting a day or so) of left knee effusion associated with prolonged strenuous activity, e. g. kneeling, crouching, squatting, crawling, or prolonged walking or standing.  He also described rare instances of left knee instability.  He denied using any assistive devices.  On evaluation, the examiner noted that there was no effusion or ligamentous laxity, and McMurray's sign was negative.  The August 2008 VA treatment record showed that while there was some tenderness over the patellar region, there were no inflamed joints, crepitus, swelling, or erythema.  At his June 2009 hearing before a Decision Review Officer, the Veteran testified that his left knee swelled, locked up, cracked, and popped.  At the July 2009 VA clinical visit, the Veteran complained of left knee pain and swelling.  On evaluation, the Veteran was noted to have no joint swelling but had crepitus (tenderness was noted as well but that was in relation to the knee scar, which is separately evaluated).  Based on the evidence, the Board finds that a compensable evaluation is not warranted under the rating criteria for other knee impairment.  While the Veteran indicated that he had knee swelling and locking, and also rare instances of instability and effusion.  However, none of these symptoms, or other symptoms commensurate with slight knee impairment, were demonstrated on evaluation.  Therefore, a higher evaluation under Diagnostic Code 5257 is not warranted for the period prior to February 17, 2010.   

The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  However, there is no evidence that the Veteran has left knee arthritis to warrant a separate rating.  All of the x-rays have noted a normal left knee.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record reveals complaints of left knee pain throughout the record.  The August 2008 VA examination report noted on repetitive testing, range of motion decreased to 136 degrees (from 140 degrees) of flexion and he complained of pain on the extreme of knee flexion.  Additionally, there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Additionally, though the Veteran has been noted to be limited by 5 degrees in flexion due to repetitive use, the Board finds that such loss of range of motion is insufficient to warrant a 10 percent evaluation, which contemplates limitation of flexion of the knee to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.   Even when considering the Veteran's complaints of pain and the additional loss of range of motion as noted herein, the criteria for a higher rating based on the Veteran's range of motion for the knees are not approximated.  Therefore, a higher evaluation is not warranted on this basis.  

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted prior to February 17, 2010. 

Beginning February 17, 2010

The Board has considered whether higher evaluations are warranted based on limitation of motion under Diagnostic Codes 5260 and 5261; however, the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by even compensable evaluations, let alone 10 percent evaluations, under these criteria.  On VA examination in February 2010, the Veteran's left knee range of motion was from 0 to 140 degrees.  Thus, flexion has not been limited to anywhere near 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260.  In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted. 

As noted above, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 
However, there is no compensable loss of flexion or extension of the left knee. 

The Board has also considered whether higher disability evaluations would be warranted under Diagnostic Code 5257, which as noted above provides for a 20 percent evaluation for moderate knee impairment to include recurrent subluxation or lateral instability.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5257.  At the February 2010 VA examination, the Veteran complained of pain, tenderness, and abnormal swelling.  The examiner noted that varus/valgus of medial collateral ligaments, varus/valgus of lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments were all normal; and medical meniscus and lateral meniscus (McMurray's test) were negative.  Although there was painful motion, there was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Based on the evidence, the Veteran's disability does not approximate moderate knee impairment to warrant a higher evaluation under Diagnostic Code 5257. 

Additionally, there is no evidence that the Veteran has left knee arthritis to warrant a separate rating for knee disabilities under Diagnostic Codes 5257 and 5003.  See supra VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

As to the effect of pain and weakness, the February 2010 VA examination report noted there was no additional loss in degree following repetitive range of motion testing.  Therefore, a higher evaluation is not warranted on this basis.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).   

In the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  See supra Fenderson v. West, 12 Vet. App. 119 (1999). 

Other Considerations

The Board places great probative value on the medical records showing a lack of instability or subluxation.  In this regard, the Board acknowledges that the Veteran is competent to report observable symptomatology, such as his knee pain, swelling, locking, etc.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while competent to report his symptoms, the Board has placed greater value on the examination reports that fail to show instability or subluxation of the knee.  In this regard, the Veteran's statements do not constitute competent medical evidence of instability or subluxation that could refute the findings reached by the examiners and clinicians of record.  The Veteran's statements are offered by a lay person with no medical training who is not qualified to render an opinion concerning the presence of instability or subluxation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (noting that a lay person with no medical training is not qualified to render an opinion concerning medical diagnosis).  In this case, the Board gives more weight to the findings on objective testing by medical professional than the Veteran's lay statements. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disability and that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect, that his left knee disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial increased evaluation for residuals of left knee injury, evaluated as non-compensable prior to February 17, 2010, and 10 percent thereafter, is denied. 


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a bilateral hearing loss disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

With regard to the claim for service connection for a bilateral hearing loss disability, the Veteran essentially contends that he was exposed to acoustic trauma during service leading to his current disability.  He was afforded an audiological examination in December 2007, the results of which showed that the Veteran did not have hearing loss disability in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011) (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  In its May 2012 informal hearing presentation, the Veteran's representative implied that due to lapse in time the December 2007 VA examination report was not indicative of the Veteran's current hearing acuity.  Because the level of the Veteran's hearing acuity is crucial to determining whether service connection is warranted, the Veteran must be afforded another examination addressing the nature and etiology of any current hearing loss disability.  

The Board also notes that in-service noise exposure is conceded given the Veteran's competent and credible statements as to acoustic trauma in service, his military occupational specialty as a Field Artillery Cannoneer, and the fact that he has already been service-connected for tinnitus.  Se e.g.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The VA examiner must take all of these factors into account when providing an opinion as to the etiology of any current hearing loss disability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature of any current bilateral hearing loss disability and determine whether it is related to conceded in-service noise exposure.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed.  

The examiner must determine:

(i) whether the Veteran currently has hearing loss disability; and 

(ii) whether there is 50 percent probability or greater that any current hearing loss disability is etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Thereafter, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


